DETAILED CORRESPONDENCE
Response to Amendment
In the amendment filed on 11/12/2020, claim(s) 1, 3-4, 7, 9-10, 13-17, and 19-26 (and by extension its/their dependents) have been amended, claim(s) 2, 5-6, 8, and 11-12  has/have been canceled, and no claim(s) is/are new. Claim(s) 1, 3-4, 7, 9-10, and 13-26 is/are pending in this application. 
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used 
With respect to claim 1 applicant argued: 
Notably, the described system [of Mountz] is highly automated, and there is no disclosure of the directing of the movement of human agents, as recited in the amended claims. 

As an initial note, this is not entirely true. Mountz very clearly discloses that the system does have embodiments where certain aspects of the autonomous system can work with humans and that the humans can perform tasks such as packing, counting, or transferring inventory items, as part of the operation of inventory system (Mountz ¶[31]). It would be obvious that these tasks would sometimes require the human to be directed to move based on the layout of the working environment. It is further noted that even assuming this feature wasn’t taught, switching robotic agents for human agents would be a simple substitution of parts as one of ordinary skill in the art would recognize that switching robotic agents for human agents (and vice versa) would be equivalent.  

…The model described by Tappeiner for use in the structure construction systems of Tappeiner would have no particular applicability to the inventory management system of Mountz. Moreover, even if the Tappeiner teaching were to be applied to Mountz, such teachings would only be applicable to modify Mountz to model a virtual system alongside the actual system in order to monitor and resolve anomalies. 

The examiner is unsure if applicant is attempting to argue that Mountz and Tappeiner cannot be combined since they state “the structure construction systems of Tappeiner would have no particular applicability to the inventory management system of Mountz.” To the extent which applicant is arguing that Mountz and Tappeiner cannot be combined, the examiner respectfully disagrees. Both Mountz and Tappeiner are drawn to coordinating mobile vehicle in an environment. Although the specific tasks being performed might be slightly different, the ability to monitor and resolve anomalies as taught by Tappeiner would be highly relevant and directly useful to the system of Mountz.
Applicant’s arguments not addressed above have been considered but are moot because the arguments do not apply to the combination of the references and how the references are being applied in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1, 4, 7, 10, 13, 19, 21-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2016/0145045) in view of Hildmann (US2015/0294251) and Tappeiner (US 2014/0342834).
With respect to claim 1 Mountz teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: 
providing a plurality of vehicles (Mountz Fig. 4 and 5 ¶[16, 50] mobile drive unit);
determining, using a position determining device, position information relating to the position of each vehicle of the plurality of vehicles (Mountz Fig. 4 and 5 element 140 ¶[50, 55] position sensor);
Although Mountz does teach that humans can be optionally substituted in to replace certain autonomous functions/tasks (Mountz ¶[31]) Mountz never explicitly states that the tasks performed mobile drive units specifically can be substituted with humans. However, the examiner takes official notice that the tasks of handling of inventory items specifically taught by Mountz as being performed by the mobile drive units, have been performed by humans for decades and it would be a simple substitution of equivalence to replace some of the mobile drive units with humans performing the task instead. 
It is recognized by MPEP 2143.I.B that a simple substitution of one known element for another to obtain predictable results is obvious (See Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008)) if the following can be demonstrated:

(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Mountz teaches all relevant limitations except does not explicitly teach using the element of humans for certain handling jobs. (2) It is old and well known that humans have been tasked with the specific inventory handling jobs in question. (3) One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using humans along with the mobile drive units to perform some of the tasks. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz to substitute the teachings of using humans for handling items along with mobile drive units because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Mountz does not appear to explicitly teach determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles; updating a predictive movement model based on the proximity information and the position information; determining a or predicted future position of each human agent using the predictive movement model; and  allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the current or predicted future position of each human agent.

Hildmann teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: 
determining a predicted future position of each human agent using the predictive movement model (Hildmann ¶[68]); and 
allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent (Hildmann ¶[68]).
Thus as shown above Mountz teaches a base invention of a method of assigning tasks to a plurality of agents. Hildmann teaches a technique allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Hildmann to the base invention of Mountz since it would have resulted in the predictable result of allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent and would have improved the 
Although Hildmann does teach updating a predictive movement model based on location information of its agents (Hildmann ¶[54, 68] specifically wherein the system uses the current location in conjunction with their scheduled tasks) it appears that Hildmann teaches that GPS systems are used to determine a current location (Hildmann ¶[45]) and not “determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles.”  
Tappeiner teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles (Tappeiner ¶[7] note: “human behavior” encompasses human position and location).  
Thus as shown above Mountz as modified by Hildmann teaches all relevant limitations except does not explicitly teach using the element of determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles and instead determines the positions of human agents via 
It is noted that although substituting one method for another is specifically explained above it would also be obvious to simply add proximity sensors to the agents taught by Mountz as modified by Hildmann and use both systems for the advantage of redundancy in order to make the system less likely to fail.

With respect to claim 7 Mountz teaches a system for allocating each of a plurality of tasks between to an appropriate one of a plurality of human agents, the system comprising: 
a plurality of vehicles (Mountz Fig. 4 and 5 ¶[16, 50] mobile drive unit), each vehicle of the plurality of vehicles comprising: 
a position determining device configured to determine position information relating to the position of the vehicle (Mountz Fig. 4 and 5 element 140 ¶[50, 55] position sensor); 
a communications device configured to send the position information and the proximity information to a server (Mountz ¶[60] management device of inventory system); 

a communications interface configured to receive position information and proximity information from each vehicle of the plurality of vehicles (Mountz Fig. 4 and 5 element 150 ¶[50, 55-56]]); 
Although Mountz does teach that humans can be optionally substituted in to replace certain autonomous functions/tasks (Mountz ¶[31]) Mountz never explicitly states that the tasks performed mobile drive units specifically can be substituted with humans. However, the examiner takes official notice that the tasks of handling of inventory items specifically taught by Mountz as being performed by the mobile drive units, have been performed by humans for decades and it would be a simple substitution of equivalence to replace some of the mobile drive units with humans performing the task instead. 
It is recognized by MPEP 2143.I.B that a simple substitution of one known element for another to obtain predictable results is obvious (See Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008)) if the following can be demonstrated:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Mountz teaches all relevant limitations except does not explicitly teach using the element of humans for certain handling jobs. (2) It is old and well known that humans have 
Mountz does not appear to explicitly teach a sensor configured to determine proximity information based on the proximity of the plurality of human agents to the vehicle; and a processor configured to: update a predictive movement model based on the position information and proximity information received from each vehicle; determine a predicted future position of each agent using the predictive movement model; and allocate a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the determined predicted future position of each human agent.
It is noted that although Mountz does teach determining, using sensors on the vehicles, proximity information for agents based on the proximity of the agents to at least one of the vehicles (Mountz Fig. 4 and 5 element 150 ¶[50, 56]) these sensors are specifically disclosed as working with other robots. It cannot be definitively concluded that substituting the robotic agents for human ones as described above would inherently require that the sensors in question would also be required to detect proximity information for human agents. Assuming arguendo and it does not applicant has been provided with Tappeiner.

determine a predicted future position of each agent using the predictive movement model; and allocate a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the determined predicted future position of each human agent (Hildmann ¶[68]).
Thus as shown above Mountz teaches a base invention of a method of assigning tasks to a plurality of agents. Hildmann teaches a technique allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Hildmann to the base invention of Mountz since it would have resulted in the predictable result of allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent and would have improved the system by allowing the system to more efficiently assign proper agents to tasks. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz to apply the technique from the teachings of Hildmann because the technique taught by Hildmann was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Mountz that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
human agent based on the proximity of the human agent to at least one of the vehicles.”  
Tappeiner teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles (Tappeiner ¶[7] note: “human behavior” encompasses human position and location).  
Thus as shown above Mountz as modified by Hildmann teaches all relevant limitations except does not explicitly teach using the element of determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles and instead determines the positions of human agents via GPS type sensors. Tappeiner teaches determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz as modified by Hildmann 
It is noted that although substituting one method for another is specifically explained above it would also be obvious to simply add proximity sensors to the agents taught by Mountz as modified by Hildmann and use both systems for the advantage of redundancy in order to make the system less likely to fail.

With respect to claim 13 Mountz teaches a vehicle comprising: 
a position determining device configured to determine position information relating to the position of the vehicle (Mountz Fig. 4 and 5 element 140 ¶[50, 55] position sensor); 
Although Mountz does teach that humans can be optionally substituted in to replace certain autonomous functions/tasks (Mountz ¶[31]) Mountz never explicitly states that the tasks performed mobile drive units specifically can be substituted with humans. However, the examiner takes official notice that the tasks of handling of inventory items specifically taught by Mountz as being performed by the mobile drive units, have been performed by humans for decades and it would be a simple substitution of equivalence to replace some of the mobile drive units with humans performing the task instead. 
It is recognized by MPEP 2143.I.B that a simple substitution of one known element for another to obtain predictable results is obvious (See Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008)) if the following can be demonstrated:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Mountz teaches all relevant limitations except does not explicitly teach using the element of humans for certain handling jobs. (2) It is old and well known that humans have been tasked with the specific inventory handling jobs in question. (3) One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using humans along with the mobile drive units to perform some of the tasks. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz to substitute the teachings of using humans for handling items along with mobile drive units because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Mountz does not appear to teach a sensor configured to determine proximity information based on proximity of a human agent to the vehicle, the proximity information indicating either that the vehicle has observed the human agent in proximity thereto or that the vehicle has not observed the human agent in proximity thereto, the sensor being configured to receive positive identification information input from the human agent confirming that the human agent is in proximity to the vehicle; and a communications interface configured to send the position information and the proximity information to a server configured to: receive the position information and the proximity information; update a predictive movement model to indicate that the vehicle has observed the human agent each time the proximity information 
It is noted that although Mountz does teach determining, using sensors on the vehicles, proximity information for agents based on the proximity of the agents to at least one of the vehicles (Mountz Fig. 4 and 5 element 150 ¶[50, 56]) these sensors are specifically disclosed as working with other robots. It cannot be definitively concluded that substituting the robotic agents for human ones as described above would inherently require that the sensors in question would also be required to detect proximity information for human agents. 
Hildmann teaches a system a communications interface configured to send the position information and the proximity information to a server (Hildmann ¶[68])configured to: 
receive the position information and the proximity information (Hildmann ¶[68]); and 
update a predictive movement model and update a predictive movement model based on the position and proximity information (Hildmann ¶[68]).
Thus as shown above Mountz teaches a base invention of a method of assigning tasks to a plurality of agents. Hildmann teaches a technique allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Hildmann to the base invention of Mountz since it would have resulted in the predictable result of allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents 
Although Hildmann does teach updating a predictive movement model based on location information of its agents (Hildmann ¶[54, 68] specifically wherein the system uses the current location in conjunction with their scheduled tasks) it appears that Hildmann teaches that GPS systems are used to determine a current location (Hildmann ¶[45]) and not “determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles.”  
Tappeiner teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles (Tappeiner ¶[7] note: “human behavior” encompasses human position and location).  Furthermore, the monitoring of human behavior as taught by Tappeiner would encompass determining proximity information based on proximity of a human agent to the vehicle, the proximity information indicating either that the vehicle has observed the human agent in proximity thereto or that the vehicle has not observed the human agent in 
Thus as shown above Mountz as modified by Hildmann teaches all relevant limitations except does not explicitly teach using the element of determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles and instead determines the positions of human agents via GPS type sensors. Tappeiner teaches determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz as modified by Hildmann to substitute the teachings of Tappeiner because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
It is noted that although substituting one method for another is specifically explained above it would also be obvious to simply add proximity sensors to the agents taught by Mountz as modified by Hildmann and use both systems for the advantage of redundancy in order to make the system less likely to fail.


With respect to claim 19 Mountz teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: 
providing at least one vehicle, and for each vehicle of the at least one vehicle (Mountz Fig. 4 and 5 ¶[16, 50] mobile drive unit):
determining, using a position determining device, position information relating to the position of the vehicle (Mountz Fig. 4 and 5 element 140 ¶[50, 55] position sensor); 
determining, using a sensor on the vehicle, proximity information for each human agent based on the proximity of the human agent to the vehicle, the proximity information indicating either that the vehicle has observed the human agent in proximity thereto or that the vehicle has not observed the human agent in proximity thereto; 
Although Mountz does teach that humans can be optionally substituted in to replace certain autonomous functions/tasks (Mountz ¶[31]) Mountz never explicitly states that the tasks performed mobile drive units specifically can be substituted with humans. However, the examiner takes official notice that the tasks of handling of inventory items specifically taught by Mountz as being performed by the mobile drive units, have been performed by humans for decades and it would be a simple substitution of equivalence to replace some of the mobile drive units with humans performing the task instead. 
It is recognized by MPEP 2143.I.B that a simple substitution of one known element for another to obtain predictable results is obvious (See Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008)) if the following can be demonstrated:

(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Mountz teaches all relevant limitations except does not explicitly teach using the element of humans for certain handling jobs. (2) It is old and well known that humans have been tasked with the specific inventory handling jobs in question. (3) One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using humans along with the mobile drive units to perform some of the tasks. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz to substitute the teachings of using humans for handling items along with mobile drive units because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Mountz does not appear to explicitly teach updating a predictive movement model to indicate that the vehicle has observed each human agent each time the proximity information indicates that the human agent has been observed in proximity to the vehicle; updating a predictive movement model to indicate that the vehicle has not observed each human agent each time the proximity information indicates that the human agent has not been observed in proximity to the vehicle; determining a predicted future position of each human agent using 
It is noted that although Mountz does teach determining, using sensors on the vehicles, proximity information for agents based on the proximity of the agents to at least one of the vehicles (Mountz Fig. 4 and 5 element 150 ¶[50, 56]) these sensors are specifically disclosed as working with other robots. It cannot be definitively concluded that substituting the robotic agents for human ones as described above would inherently require that the sensors in question would also be required to detect proximity information for human agents. Assuming arguendo and it does not applicant has been provided with Tappeiner.
Hildmann teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: 
updating a predictive movement model to indicate that the vehicle has observed each human agent based on location data (Hildmann ¶[68]); 
updating a predictive movement model based on location data (Hildmann ¶[68]); 
determining a predicted future position of each human agent using the predictive movement model (Hildmann ¶[68]); and 
allocating a particular one of the plurality of tasks to an appropriate one of the plurality of agents based on the current or future position of each agent (Hildmann ¶[68]).
Thus as shown above Mountz teaches a base invention of a method of assigning tasks to a plurality of agents. Hildmann teaches a technique allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent applicable to the base invention. One of ordinary skill in the art 
Although Hildmann does teach updating a predictive movement model based on location information of its agents (Hildmann ¶[54, 68] specifically wherein the system uses the current location in conjunction with their scheduled tasks) it appears that Hildmann teaches that GPS systems are used to determine a current location (Hildmann ¶[45]) and not “determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles.”  
Tappeiner teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles (Tappeiner ¶[7] note: “human behavior” encompasses human position and location).  

It is noted that although substituting one method for another is specifically explained above it would also be obvious to simply add proximity sensors to the agents taught by Mountz as modified by Hildmann and use both systems for the advantage of redundancy in order to make the system less likely to fail.

With respect to claim 22 Mountz teaches a system for allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the system comprising: 
at least one vehicle (Mountz Fig. 4 and 5 ¶[16, 50] mobile drive unit), each vehicle of the at least one vehicle comprising:

a communications device configured to send the position information and the proximity information to a server (Mountz ¶[60] management device of inventory system); 
a server (Mountz Fig. 3, 13 ¶[60, 103]) comprising: a communications interface configured to receive position information and proximity information from each vehicle of the at least one vehicle (Mountz Fig. 4 and 5 element 150 ¶[50, 55-56]]; and 
Although Mountz does teach that humans can be optionally substituted in to replace certain autonomous functions/tasks (Mountz ¶[31]) Mountz never explicitly states that the tasks performed mobile drive units specifically can be substituted with humans. However, the examiner takes official notice that the tasks of handling of inventory items specifically taught by Mountz as being performed by the mobile drive units, have been performed by humans for decades and it would be a simple substitution of equivalence to replace some of the mobile drive units with humans performing the task instead. 
It is recognized by MPEP 2143.I.B that a simple substitution of one known element for another to obtain predictable results is obvious (See Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008)) if the following can be demonstrated:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


Mountz does not appear to explicitly teach a sensor configured to determine proximity information based on the proximity of each of the plurality of human agents to the vehicle, the proximity information indicating either that the vehicle has observed each human agent in proximity thereto or that the vehicle has not observed each human agent in proximity thereto; and the system further comprising: a processor configured to: update a predictive movement model to indicate that the vehicle has observed each of the plurality of human agents each time the received proximity information indicates that the human agent has been observed in proximity to the vehicle; update a predictive movement model to indicate that the vehicle has not observed the human agent each time the received proximity information indicates that the human agent has not been observed in proximity to the vehicle; determine a predicted future position of each of the plurality of human agents using the predictive movement model; and 
It is noted that although Mountz does teach determining, using sensors on the vehicles, proximity information for agents based on the proximity of the agents to at least one of the vehicles (Mountz Fig. 4 and 5 element 150 ¶[50, 56]) these sensors are specifically disclosed as working with other robots. It cannot be definitively concluded that substituting the robotic agents for human ones as described above would inherently require that the sensors in question would also be required to detect proximity information for human agents. Assuming arguendo and it does not applicant has been provided with Tappeiner.
Hildmann teaches a system further comprising: 
a processor configured to: update a predictive movement model based on position information (Hildmann ¶[68]); 
determine a predicted future position of each of the plurality of human agents using the predictive movement model (Hildmann ¶[68]); and 
allocate a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the determined predicted future position of each human agent (Hildmann ¶[68]).
Thus as shown above Mountz teaches a base invention of a method of assigning tasks to a plurality of agents. Hildmann teaches a technique allocating a particular one of the plurality of tasks to an appropriate one of the plurality of human agents based on the predicted future position of each human agent applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Hildmann to the base 
Although Hildmann does teach updating a predictive movement model based on location information of its agents (Hildmann ¶[54, 68] specifically wherein the system uses the current location in conjunction with their scheduled tasks) it appears that Hildmann teaches that GPS systems are used to determine a current location (Hildmann ¶[45]) and not “determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles.”  
Tappeiner teaches a method of allocating each of a plurality of tasks to an appropriate one of a plurality of human agents, the method comprising: determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles (Tappeiner ¶[7] note: “human behavior” encompasses human position and location).  Furthermore, the monitoring of human behavior as taught by Tappeiner would encompass determining proximity information based on proximity of a human 
Thus as shown above Mountz as modified by Hildmann teaches all relevant limitations except does not explicitly teach using the element of determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles and instead determines the positions of human agents via GPS type sensors. Tappeiner teaches determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of determining, using sensors on the vehicles, proximity information for each human agent based on the proximity of the human agent to at least one of the vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz as modified by Hildmann to substitute the teachings of Tappeiner because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
It is noted that although substituting one method for another is specifically explained above it would also be obvious to simply add proximity sensors to the agents taught by Mountz 

With respect to claims 4, 10, 21, and 24 Mountz as modified in claims 1, 7, 19 and 22 teaches a method wherein the predictive movement model determines one or more paths of each human agent between first and second locations in an environment, and associates a cost with each path of the one or more paths (Mountz ¶[37, 45], Hildmann ¶[68]).

With respect to claim 25, 26,  Mountz as modified in claims 1 and 19 teaches a method wherein the at least one vehicle and the plurality of agents are disposed in a warehouse which also contains a plurality of items to be picked on a plurality of shelves disposed throughout the warehouse, the tasks to be allocated comprising picking an ordered item from an identified shelf and placing the picked item in the nearest one of the plurality of vehicles for transport of the picked item to a shipping location (Mountz ¶[1, 30]).

Claim(s) 3, 9, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2016/0145045) in view of Hildmann (US2015/0294251), Tappeiner (US 2014/0342834) and further in view of Binney (US2015/0253777).
With respect to claim 3, 9, 20 and 23 Mountz as modified in claims 1, 7, 19 and 22 does not explicitly disclose wherein the predictive movement model determines the position of the agent based on an occupancy grid, where the occupancy grid divides an environment into grid 
Binney teaches wherein the predictive movement model determines the position of the agent based on an occupancy grid, where the occupancy grid divides an environment into grid elements where each grid element indicates a likelihood of finding the agent in the respective grid element based on the position information and the proximity information (Binney Fig. 10 ¶[66-67, 70-77]).
Thus as shown above Mountz teaches all relevant limitations except does not explicitly teach using the element of an occupancy grid. Binney teaches occupancy grid as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using an occupancy grid to model the locations of agents. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz to substitute the teachings of Binney because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2016/0145045) in view of Hildmann (US2015/0294251), Tappeiner (US 2014/0342834) and further in view of Lee (US 2014/0278860).
With respect to claim 14, Mountz as modified in claim 13 is silent to wherein the sensor comprises one of: a keypad or a touchscreen for determining that the agent is in proximity to the vehicle when the agent enters a code or password using the keypad or the touchscreen; 
Thus as shown above Mountz teaches all relevant limitations except does not explicitly teach using the element of facial recognition software to determine the location and identity of an agent. Lee teaches using the element of facial recognition software to determine the location and identity of an agent as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using the element of facial recognition software to determine the location and identity of an agent. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz to substitute the teachings of Lee because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2016/0145045) in view of Tappeiner (US 2014/0342834) and further in view of Werb (WO2001006401A1).
With respect to claim 15 Mountz as modified in claim 14 is silent to wherein the sensor comprises one of: an RFID receiver configured to receive a signal from an RFID transmitter of the agent indicating that the agent is in proximity to the vehicle; and a short-range wireless communications receiver configured to receive a signal from a short-range wireless communications transmitter of the agent indicating that the agent is in proximity to the vehicle. 

Thus as shown above Mountz teaches all relevant limitations except does not explicitly teach using the element of an RFID transmitter of the agent indicating that the agent is in proximity to the vehicle. Werb teaches an RFID transmitter of the agent indicating that the agent is in proximity to the vehicle as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of an RFID transmitter of the agent indicating that the agent is in proximity to the vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mountz to substitute the teachings of Werb because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

With respect to claim 16 Mountz as modified in claim 15 teaches a vehicle wherein the sensor is configured to determine a distance between the vehicle and the agent based on the signal from one of the RFTD transmitter of the agent or the short-range wireless communications transmitter of the agent (Werb Page 4:13-19)..

With respect to claim 17 Mountz as modified in claim 15 teaches a vehicle, wherein the distance is determined based on a signal strength of the signal from one of the RFID transmitter of the agent or the short-range wireless communications transmitter of the agent (Werb Page 2:8-19).

With respect to claim 18 Mountz as modified in claim 15 teaches a vehicle wherein the vehicle is an automated guided vehicle (Mountz ¶[30-31]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665